Title: James Madison to William Lee, 17 November 1830
From: Madison, James
To: Lee, William


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Novr. 17. 1830
                            
                        
                         
                        I have recd. my dear Sir your letter of the 9th. inst: and Mrs. Madison unites with me in offering
                            congratulations on the event which it communicates, and which opens for you the welcome prospect of so much domestic
                            happiness. The friendly feelings we have thro’ a long period entertained for you, will assure you of the sincerity with
                            which we make the offer, and add to it, with our cordial respects to Mrs. Lee our good wishes for every blessing on you
                            both.
                        
                        
                            
                                J. M
                            
                        
                    